                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )   Chapter 11
                                                            )
    CARBONLITE HOLDINGS LLC, et al.,1                       )   Case No. 21-10527 (JTD)
                                                            )
                                    Debtors.                )   (Joint Administration Requested)
                                                            )

DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS
TO (A) FILE A CONSOLIDATED LIST OF CREDITORS IN LIEU OF SUBMITTING A
 SEPARATE MAILING MATRIX FOR EACH DEBTOR, (B) FILE A CONSOLIDATED
   LIST OF THE DEBTORS’ FORTY LARGEST UNSECURED CREDITORS, AND
   (C) REDACT CERTAIN PERSONALLY IDENTIFIABLE INFORMATION FOR
        INDIVIDUAL CREDITORS AND (II) GRANTING RELATED RELIEF

                 The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

file this motion (the “Motion”) for entry of an order, substantially in the form attached hereto as

Exhibit A, (a) authorizing the Debtors to (i) file a consolidated list of creditors in lieu of

submitting a separate mailing matrix for each Debtor, (ii) file a consolidated list of the Debtors’

forty largest unsecured creditors in lieu of filing lists for each Debtor, and (iii) redact certain

personally identifiable information for the Debtors’ individual creditors; and (b) granting related

relief. In support of this Motion, the Debtors respectfully represent as follows:

                                                   Jurisdiction

                             The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_LA:336175.4 13044/001
dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

                             Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                             The statutory bases for the relief requested herein are sections 105(a) and

521 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rule

1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rules

1001-1(c), 1007-2, 2002-1 and 9013-l(m).

                                                 Background

                             On the date hereof (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has been

made in these chapter 11 cases, and no committees have been appointed or designated.

                             The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and

polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate three facilities at which they process PET bottles and flake into rPET

                                                       2
DOCS_LA:336175.4 13044/001
pellets, which are later incorporated into other products and packaging. The Debtors also operate

PinnPack, which processes the rPET and PET into high-quality thermoformed tubs, bowls, domes,

and clamshell packaging for food applications. A detailed description of the Debtors’ business and

facts precipitating the filing of the Debtors’ chapter 11 proceedings are set forth in the Declaration

of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief (the “First Day

Declaration”), incorporated herein by reference.2

                                                   Relief Requested

                             By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A, (a) authorizing the Debtors to (i) file a consolidated list of creditors

in lieu of submitting a separate mailing matrix for each Debtor, (ii) file a consolidated list of the

Debtors’ forty largest unsecured creditors in lieu of filing lists for each Debtor, and (iii) redact

certain personally identifiable information for the Debtors’ individual creditors; and (b) granting

related relief.

                                                    Basis For Relief

A.         Cause Exists to Authorize the Debtors to File a Consolidated List
           of Creditors in Lieu of Filing a Separate Mailing Matrix for Each Debtor

                             Local Rule 2002-1(f)(v) requires each debtor, or its duly retained agent, in

jointly administered cases to maintain a separate creditor mailing matrix. Local Rule 1001-1(c)

permits modification of the Local Rules by the Court “in the interest of justice.” The Debtors

submit that permitting them to maintain a single consolidated list of creditors (the “Creditor

Matrix”), in lieu of maintaining a separate creditor matrix for each Debtor, is warranted.



2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Day Declaration.

                                                            3
DOCS_LA:336175.4 13044/001
Requiring the Debtors to segregate and convert their computerized records to a Debtor-specific

creditor matrix format would be an unnecessarily burdensome task and result in duplicate

mailings.3

B.      Authority to File a Consolidated Top 40 General Unsecured Creditor
        List in Lieu of Submitting a Separate Top 20 Creditor List for Each
        Debtor is Allowed Under the Bankruptcy Code

                             Bankruptcy Rule 1007(d) provides that a debtor shall file “a list containing

the name, address and claim of the creditors that hold the 20 largest unsecured claims, excluding

insiders.” Fed. R. Bank. P. 1007(d) (the “Top 20 List”). The Top 20 List is primarily used by the

Office of the United States Trustee (the “U.S. Trustee”) to evaluate the types and amounts of

unsecured claims against a debtor and, thus, identify potential candidates to serve on an official

committee of unsecured creditors appointed in a debtor’s case pursuant to Bankruptcy Code

section 1102.

                             The Debtors request authority to file a single list of their forty largest

general unsecured creditors on a consolidated basis (the “Top 40 List”). Because the Top 20 Lists

of the Debtors could overlap, and certain Debtors may have fewer than twenty significant

unsecured creditors, the Debtors submit that filing separate Top 20 Lists for each Debtor would be

of limited utility. In addition, the exercise of compiling separate Top 20 Lists for each Debtor

could consume an excessive amount of the company’s limited time and resources. Further, the

Debtors believe that a single, consolidated list of the Debtors’ forty largest unsecured, non-insider

creditors will aid the U.S. Trustee in its efforts to communicate with these creditors.



3
  The Debtors submit that, if any of these chapter 11 Cases converts to a case under chapter 7 of the Bankruptcy Code,
the applicable Debtor will maintain its own creditor mailing matrix.

                                                          4
DOCS_LA:336175.4 13044/001
                             Accordingly, the Debtors submit that filing a consolidated list of their forty

largest unsecured creditors is necessary for the efficient and orderly administration of these

chapter 11 cases, appropriate under the facts and circumstances, and in the best interests of the

Debtors’ estates.

C.      Cause Exists to Redact Certain Personally
        Identifiable Information for Individual Creditors

                             Section 107(c) of the Bankruptcy Code provides that the Court “for cause,

may protect an individual, with respect to the following types of information to the extent the court

finds that disclosure of such information would create undue risk of identity theft or other unlawful

injury to the individual[:] . . . [a]ny means of identification . . . contained in a paper filed, or to be

filed in a case under” the Bankruptcy Code. 11 U.S.C. § 107(c)(1)(A).

                             The Debtors respectfully submit that it is appropriate to authorize the

Debtors to redact from any paper filed or to be filed with the Court in these chapter 11 cases the

home addresses of individuals—including the Debtors’ former employees—because such

information could be used, among other things, to perpetrate identity theft or to locate survivors of

domestic violence, harassment, or stalking. This risk is not merely speculative. In at least one

recent chapter 11 case, the abusive former partner of a debtor’s employee exploited the publicly

accessible creditor and employee information filed in the chapter 11 case to track the employee to

her new address, which had not been publicly available until then, forcing the employee to change

addresses again for her safety.4 The Debtors propose to provide, on a confidential basis, an

unredacted version of the Creditor Matrix and any other applicable filings to (a) the Court, the U.S.

4
  The incident, which took place during the Charming Charlie chapter 11 proceedings in 2017, is described in the
“creditor matrix motion” filed in In re Charming Charlie Holdings Inc., No. 19-11534 (CSS) (Bankr. D. Del. July 11,
2019) [Docket No. 4].

                                                         5
DOCS_LA:336175.4 13044/001
Trustee, counsel to an official committee of unsecured creditors appointed in these chapter 11

cases (if any), and (b) upon a request to the Debtors (email is sufficient) or to the Court that is

reasonably related to these chapter 11 cases, any party in interest. In addition, the Debtors will

distribute to their former employees any notices that are received at the Debtors’ corporate

headquarters and are intended for a former employee.

                             Courts in this jurisdiction granted relief similar to the relief requested herein

in comparable chapter 11 cases. See, e.g., In re RTI Holding Company, LLC, No. 20-12456 (JTD)

(Bankr. D. Del. Oct. 8, 2020) (authorizing debtors to redact personally identifiable information,

including home address information, in respect of the debtors’ individual creditors and interest

holders listed on the creditor matrix, schedules and statements, or similar document filed with the

court); In re 24 Hour Fitness Worldwide, Inc., Case No. 20-11558 (KBO) (Bankr. D. Del. June 15,

2020) (same and omit Members and Guests from the creditor matrix); In re Maines Paper & Food

Service, Inc., No. 20-11502 (KBO) (Bankr. D. Del. June 12, 2020) (authorizing the debtors to

redact certain personally identifiable information for the Debtors’ individual creditors and interest

holders); In re TZEW Holdco LLC, No. 20-10910 (CSS) (Bankr. D. Del. Apr. 14, 2020)

(authorizing debtors to redact personally identifiable information, including home address

information, in respect of the debtors’ individual creditors and interest holders listed on the

creditor matrix, schedules and statements, or similar document filed with the court); In re Clover

Techs. Grp., LLC, No. 19-12680 (KBO) (Bankr. D. Del. Feb. 4, 2020) (authorizing the debtors to

redact the home addresses of individuals listed on the creditor matrix and the names and address

information in respect of individuals protected by the GDPR); In re Forever 21, Inc.,

No. 19-12122 (KG) (Bankr. D. Del. Dec. 19, 2019) (authorizing debtors to redact personally

                                                        6
DOCS_LA:336175.4 13044/001
identifiable information, including home address information, in respect of the debtors’ individual

creditors and interest holders listed on the creditor matrix, schedules and statements, or similar

document filed with the court); In re Anna Holdings, Inc., No. 19-12551 (CSS) (Bankr. D. Del.

Dec. 3, 2019) (same); In re Destination Maternity Corp., No. 19-12256 (BLS) (Bankr. D. Del. Oct.

22, 2019) (authorizing the debtors to redact personal identification information of the debtors’

employees); In re Loot Crate, Inc., No. 19-11791 (BLS) (Bankr. D. Del. Oct. 1, 2019) (authorizing

the debtors to file lists of customer creditors under seal); and In re THG Holdings, LLC, No. 19-

11689 (JTD) (Bankr. D. Del. Aug. 22, 2019) (authorizing the debtors to redact personal

identification information of the debtors’ employees).

                             Recently, in addition to granting relief similar to the relief requested herein,

courts in this district have also expounded on the importance of authorizing debtors to redact

individual creditors’ personally identifiable information, including home addresses in particular.

In Clover, while overruling the objection of the U.S Trustee to redaction relief, the same as that

proposed herein, Judge Owens noted that “[t]o me it is common sense. I don’t need evidence that

there is, at best, a risk of identity theft and worse a risk of personal injury from listing someone’s

name and address on the internet by way of the court’s electronic case filing system and, of course,

the claims agent’s website. . . The court can completely avoid contributing to the risk by redacting

the addresses. And while there is, of course, an important right of access we routinely redact

sensitive and confidential information for corporate entities and redact individual’s home

addresses.” Hr’ing Tr. at 24:21-25, 25:9-10, In re Clover Techs. Grp., LLC, No. 19-12680 (KBO)

(Bankr. D. Del. Jan. 22, 2020). In Forever 21, in overruling the U.S. Trustee’s objection, Judge

Gross found that “[w]e live in a new age in which the theft of personal identification is a real risk,

                                                        7
DOCS_LA:336175.4 13044/001
as is injury to persons who, for personal reasons, seek to have their addresses withheld.” Hr’g Tr.

at 60:22–25, In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Dec. 19, 2019). Similarly

in Anna Holdings, Chief Judge Sontchi also overruled the U.S. Trustee’s objection, emphasizing

the importance of protecting individuals from unnecessary disclosure of such information, noting

that “I think it’s just plain common sense in 2019—soon-to-be 2020—to put as little information

out as possible about people’s personal lives to [prevent] scams. . . So, you know, it’s a real-life

issue, and, of course, the issue of domestic violence is extremely important.” Hr’g Tr. at 48:20-25,

49:1–8, In re Anna Holdings, Inc., No. 19- 12551 (Bankr. D. Del. Dec. 3, 2019).

                             For these reasons, the Debtors respectfully submit that cause exists to

authorize the Debtors to redact, pursuant to 11 U.S.C. § 107(c)(1), personally identifiable

information— including home addresses—in respect of the Debtors’ individual creditors who are

listed on the Creditor Matrix or any other document filed with the Court. Absent such relief, the

Debtors would unnecessarily render individuals more susceptible to identity theft and could

jeopardize the safety of individuals who, unbeknownst to the Debtors, are survivors of domestic

violence or stalking by publishing their home addresses without any advance notice or opportunity

to opt out or take protective measures.

                                                   Notice

                             Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured

Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties (d) counsel to the

TX/PA DIP Agents and Prepetition Trustees; (e) the Debtors’ forty largest unsecured creditors on

                                                      8
DOCS_LA:336175.4 13044/001
a consolidated basis; and (f) all parties entitled to notice pursuant to Local Rule 9013-1(m)(iii). As

the Motion is seeking “first day” relief, within two business days after the hearing on the Motion,

the Debtors will serve copies of the Motion and any order entered respecting the Motion as

required by Local Rule 9013-1(m)(iv). The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                               No Prior Request

                             No prior motion for the relief requested herein has been made to this or any

other Court.

                 WHEREFORE, the Debtors respectfully request entry of an order, substantially in

the form attached hereto as Exhibit A, (a) authorizing the Debtors to (i) file a consolidated list of

creditors in lieu of submitting a separate mailing matrix for each Debtor, (ii) file a consolidated list

of the Debtors’ forty largest unsecured creditors in lieu of filing lists for each Debtor, and (iii)

redact certain personally identifiable information for the Debtors’ individual creditors; and (b)

granting such other relief as is just and proper.

Dated: March 8, 2021                               PACHULSKI STANG ZIEHL & JONES LLP

                                                   /s/ James E. O’Neill
                                                   Richard M. Pachulski (CA Bar No. 90073)
                                                   Gabriel I. Glazer (CA Bar No. 246384)
                                                   James E. O’Neill (DE Bar No. 4042)
                                                   Steven W. Golden (NY Bar No. 5374152)
                                                   919 N. Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, DE 19899 (Courier 19801)
                                                   Tel: (302) 652-4100
                                                   Fax: (302) 652-4400
                                                   Email: rpachulski@pszjlaw.com
                                                          gglazer@pszjlaw.com
                                                          joneill@pszjlaw.com
                                                          sgolden@pszjlaw.com
                                                   Proposed Attorneys for Debtors and Debtors in
                                                   Possession

                                                       9
DOCS_LA:336175.4 13044/001
